Exhibit 10.96

 

ELEVENTH AMENDMENT TO PURCHASE AND SALE CONTRACT
 FOR SIENNA BAY

 

            This Eleventh Amendment to Purchase and Sale Contract (this
“Amendment”) is made as of February 16, 2010 between CCIP/3 SANDPIPER, LLC, a
Delaware limited liability company ("Seller") and DT GROUP DEVELOPMENT, INC., a
California Corporation (“Purchaser”).

W I T N E S S E T H:

            WHEREAS, Seller and Purchaser entered into that certain Purchase and
Sale Contract, dated as of August 14, 2009, as amended by (i) First Amendment to
Purchase and Sale Contract for Sienna Bay dated as of October 8, 2009, (ii)
Second Amendment to Purchase and Sale Contract for Sienna Bay dated as of
November 10, 2009, (iii) Third Amendment to Purchase and Sale Contract for
Sienna Bay dated as of November 12, 2009, (iv) Fourth Amendment to Purchase and
Sale Contract for Sienna Bay dated as of November 25, 2009, (v) Fifth Amendment
to Purchase and Sale Contract for Sienna Bay dated as of December 11, 2009, (vi)
Sixth Amendment to Purchase and Sale Contract for Sienna Bay dated as of
December 28, 2009, (vii) Seventh Amendment to Purchase and Sale Contract for
Sienna Bay dated as of January 8, 2010, (viii) Eighth Amendment to Purchase and
Sale Contract for Sienna Bay dated as of January 12, 2010, (ix) Ninth Amendment
to Purchase and Sale Contract for Sienna Bay dated as of January 19, 2010 and
(x) Tenth Amendment to Purchase and Sale Contract for Sienna Bay dated as of
January 28, 2010 (collectively, the “Contract”), with respect to the sale of
that certain property known as Sienna Bay, having an address at 10501 3rd Street
North, St. Petersburg, FL 33716, and as more particularly described in the
Contract; and

            WHEREAS, Seller and Purchaser desire to amend certain provisions of
the Contract as hereinafter set forth.

            NOW, THEREFORE, in consideration of the mutual covenants herein
contained, the sum of $10.00 and other good and valuable consideration, the
mutual receipt and legal sufficiency of which are hereby acknowledged, the
parties hereby agree as follows:

1.      Capitalized Terms.     Capitalized terms used in this Amendment shall
have the meanings given to them in the Contract, except as expressly otherwise
defined herein.

2.      Additional Deposits. 

                        (a)        On or prior to 5:00 p.m. on February 16, 2010
(time being of the essence), Purchaser shall wire an additional deposit of
$500,000 directly to Seller pursuant to the wire instructions attached hereto as
Exhibit A.  Upon Seller’s receipt of such additional deposit monies, the total
Deposit shall be $2,000,000, all of which is being held directly by Seller
(i.e., not in escrow).

                        (b)        On or prior to 5:00 p.m. on February 17, 2010
(time being of the essence), Purchaser shall wire an additional deposit of
$500,000 directly to Seller pursuant to the wire instructions attached hereto as
Exhibit A.  Upon Seller’s receipt of such additional deposit monies, the total
Deposit shall be $2,500,000, all of which is being held directly by Seller
(i.e., not in escrow).

                        (c)        Seller and Purchaser agree that the entire
Deposit is fully non-refundable and shall be retained by Seller if the Contract
is terminated for any reason, except if Purchaser terminates the Contract in
accordance with an pursuant to the terms of any of Sections 8.1, 10.2, 11.1 or
12.1 of the Contract.

3.      Automatic Termination of Contract. Section 2 of the Tenth Amendment to
Purchase and Sale Contract for Sienna Bay, dated as of January 28, 2010, is
hereby deleted and replaced with the following:

            (a)        If Seller has not received (x) the additional $500,000
deposit from Purchaser pursuant to Section 2(a) above by the time stated in
Section 2(a) or (y) the additional $500,000 deposit from Purchaser pursuant to
Section 2(b) above by the time stated in Section 2(b), then the failure to
timely post any of such additional deposit monies shall constitute an immediate
default by Purchaser under the Contract (as amended by this Amendment) without
any notice or cure period, the Contract (as amended by this Amendment) shall
immediately terminate, Seller shall retain the full Deposit (i.e., $1,500,000 or
$2,000,000, as the case may be) then being held by Seller, and neither party
shall have any further rights or obligations under the Contract (as amended by
this Amendment) , except for those provisions that expressly survive a
termination of the Contract.

                        (b)        If Purchaser defaults in its obligation to
close on the purchase of the Property pursuant to the terms of the Contract (as
amended by this Amendment) on or prior to 5:00 p.m. on February 23, 2010 (time
being of the essence), then such failure to timely close shall constitute an
immediate default under the Contract (as amended by this Amendment), the
Contract (as amended by this Amendment) shall immediately terminate, Seller
shall retain the full Deposit (i.e., $2,500,000) then held by Seller, and
neither party shall have any further rights or obligations under the Contract
(as amended by this Amendment) , except for those provisions that expressly
survive a termination of the Contract.

4.      Adjournment of the Closing Date.    The Closing Date is hereby adjourned
to February 23, 2010.  TIME IS OF THE ESSENCE with respect to Purchaser’s and
Seller’s obligations to close the transactions contemplated by the Contract (as
amended by this Amendment) on such date.

5.      Waiver.           Purchaser hereby waives and releases any and all (i)
claims that Purchaser may have against Seller as of the date hereof with respect
to the Contract (as amended by this Amendment), and (ii) defenses that Purchaser
may have as of the date hereof against Seller with respect to Seller’s
enforcement of the terms of the Contract (as amended by this Amendment). 
Purchaser represents that (x) to the best of its acknowledge, as of the date
hereof Seller is not in default of any of the terms and provisions of the
Contract and (y) Seller has, at all times, acted in good faith with respect to
the Contract (as amended by this Amendment) and all negotiations with respect
thereto and has cooperated fully with all requests of Purchaser with respect to
the Property and the terms of the Contract (as amended by this Amendment). 

6.      Miscellaneous.           This Amendment (a)  supersedes all prior oral
or written communications and agreement between or among the parties with
respect to the subject matter hereof, and (b) may be executed in counterparts,
each of which shall be deemed an original and all of which, when taken together,
shall constitute a single instrument and may be delivered by facsimile
transmission, and any such facsimile transmitted Amendment shall have the same
force and effect, and be as binding, as if original signatures had been
delivered.  As modified hereby, all the terms of the Contract are hereby
ratified and confirmed and shall continue in full force and effect.


            IN WITNESS WHEREOF, the parties hereto have executed this Amendment
as of the date and year hereinabove written.

 

Seller:

 

CCIP/3 SANDPIPER, LLC, a Delaware limited liability company

 

By:    CONSOLIDATED CAPITAL INSTITUTIONAL PROPERTIES/3, LP, a Delaware limited
partnership, its member

 

By:    CONCAP EQUITIES, INC., a Delaware corporation, its general partner

 

 

By:  /s/Trent A. Johnson

Name:  Trent A. Johnson

Title:  Vice President

 

Purchaser:

DT GROUP DEVELOPMENT, INC, a California corporation

 

By:  /s/Jim Markel
Name:  Jim Markel
Title:  General Partner

 


EXHIBIT A

 

Wire Instructions

 

 

Bank: 

Wachovia  (Charlotte, NC)

ABA #: 

053-000-219 

Account Number:

2000010968907

Account Name: 

AIMCO Properties Partnership Concentration Account

Reference: 

CCIP/3 Sandpiper, LLC - 005681 sale deposit

 

 